Case 2:20-cv-13134-LVP-RSW ECF No. 6-14, PagelD.1501 Filed 11/29/20 Page 1of 2

AFFIDAVIT OF PATRICK COLBECK

I, _ Patrick Colbeck , do depose and state the following under penalty

2

 

 

of perjury:

1. Iam a small business owner, certified Microsoft Small Business Specialist,
and Poll Challenger at the Detroit AV Counting Board certified through the
Election Integrity Fund

2. Thave personal knowledge of the facts stated herein.

3. Iam competent and able to testify if called to do so.

4. I make this affidavit of my own free will.

5. Ihave been registered to vote in the state of Michigan for 16 years.

6. I can be contacted at 47841 Royal Pointe Drive, Canton, MI 48187,
(734)453-3105, pjcolbeck@comcast.net

7. During the period between 10pm on November 3 and the early hours of
November 4, from a distance of ~12 feet away, I witnessed mass file transfer
operations on the monitor of a Local Data Center computer operated by IT
Staff, Detroit Election Officials, and Dominion Voting Systems employees.
The Adjudicator workstations were arranged as a barrier around the Local
Data Center computers to prevent close observation. As an experienced IT
professional, I was curious as to what files would need to be transferred in

mass as opposed to the serial process of importing results from each

1
Case 2:20-cv-13134-LVP-RSW ECF No. 6-14, PagelD.1502 Filed 11/29/20 Page 2 of 2

tabulator one at a time as prescribed in the Detroit Elections manual. I recall
asking one of my fellow poll challengers (Janice Daniels) if she had
binoculars that would allow me to observe the file names being transferred,
but none were available. Event logs from the Local Data Center computer
should indicate what files were transferred during this and similar
operations.

FURTHER AFFIANT SAYETH NOT
I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

Datedthis “20 day of Novem Gov 20 Zo

 

 

(Signhtur€ of Affiant)

rece J. (\,. bee

 

(Printed name of Affiant)
sees WILLIAM BARKER
= NOTARY PUBLIC - MICHIGAN
v. ES LS WAYNE COUNTY
pe St se tne MY COMMISSION EXPIRES 08/17/2026
we EE SE OSE ACTING IN_Ud COUNTY
ef: Bele

SS Apega2e BifoeF mE THs DoH DAy oF
teen NOVEM BIR 2090.

LCA

tA mM BALL FIA
